UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6230



JASON SOTIRIS KARAVIAS, II,

                                              Plaintiff - Appellant,

          versus


PATRICK   GURNEY,  Assistant   Warden;   HENRY
PONTON; BARBARA WHEELER; ROBERT B. BOND;
EDWARD FOLEY; DOCTOR ROOTAFINSKI; CECIL TERRY,
Lieutenant; DAVID LASUAR, Sargeant; DOCTOR
BARTOC; O. F. SALINAS, Doctor; CHARLES W.
MEYER, III, a/k/a Doctor Charles S. Myers,
PH.D.; D. D. FRANKLIN, Correctional Officer;
OFFICER WOMACK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-193-R)


Submitted:   July 22, 1998                  Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jason Sotiris Karavias, II, Appellant Pro Se. Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jason Sotiris Karavias appeals from the district court's order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Karavias v. Gurney, No. CA-97-193-

R (W.D. Va. Jan. 28, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED



                                2